Citation Nr: 1540451	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for kidney cancer or the residuals thereof, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record indicates that the Veteran served in the Republic of Vietnam; therefore, exposure to herbicides is accepted.  Available treatment records indicate that the Veteran is currently diagnosed with hypertension.  Regarding his claim for service connection for renal cancer, available records indicate that the Veteran was initially diagnosed in 1994, and VA records from December 2011 indicate that a recurrence occurred in 2006 and that the Veteran was undergoing "observation for now[.]"  Additionally, the Veteran reported at his June 2015 hearing that his cancer    is back and that he was scheduled for additional treatment shortly after the hearing.  Given the foregoing, the Board finds that the low threshold of the McLendon   standard has been met in this instance, and that the Veteran should be afforded VA examinations and opinions prior to adjudication of his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

In providing the requested opinions, the examiners should note that the mere       fact that a condition is not presumed by VA to have been caused by herbicide exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  Rather, if the condition is linked to service or to herbicide exposure by probative medical opinion, service connection can be granted.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his hypertension and renal cancer.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. After the above development has been completed to the extent possible, schedule the Veteran for a kidney examination to obtain an opinion.  The claims file must be reviewed by the examiner in conjunction with the examination.

After review of the claims file and examining the Veteran, the examiner should note all current kidney conditions, including the presence of renal cancer or residuals thereof, and respond to the following:

a. Is it at least as likely as not (50 percent probability    or greater) that the Veteran's kidney cancer is etiologically related to his military service, to include his exposure to herbicides (Agent Orange) therein?

b. The specialist should explain the reasons for the conclusion reached.  While the specialist is free to  cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the specialist's rationale cannot rely solely on the fact  that VA has not included kidney cancer in the list      of presumptive conditions.  In other words, the    Board needs an opinion as to the likelihood that this Veteran's kidney cancer, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.  

3. Also schedule the Veteran for a hypertension examination to obtain an opinion.  The claims file must be reviewed by the examiner in conjunction with the examination.

After review of the claims file and examining the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability    or greater) that the Veteran's hypertension is etiologically related to his military service, to    include his exposure to herbicides therein?

b. The examiner should explain the reasons for the conclusion reached.  While the examiner is free to  cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.  

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims for service connection for kidney cancer and hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issues should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




